                 Case 21-51026-MFW               Doc 9      Filed 09/21/21        Page 1 of 17




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                              Chapter 11

CENTER CITY HEALTHCARE, LLC d/b/a
HAHNEMANN UNIVERSITY HOSPITAL, et al., Case No. 19-11466 (MFW)

                 Debtors.1                                          Jointly Administered
                                                                    Re: Docket Nos. 2770, 2792 and 2845


CENTER CITY HEALTHCARE, LLC, et al.,

                 Plaintiffs

         - against –                                                Adversary Nos. See Exhibit “1”

Defendants Listed on Exhibit “1”,

                 Defendant.

         ORDER ESTABLISHING STREAMLINED PROCEDURES GOVERNING
         ADVERSARY PROCEEDINGS BROUGHT BY DEBTORS PURSUANT TO
            SECTIONS 502, 547, 548 AND 550 OF THE BANKRUPTCY CODE

         Upon Debtors’ Motion for Entry of an Order Establishing Streamlined Procedures

Governing Adversary Proceedings Brought by Debtors Pursuant to Sections 502, 547, 548 and

550 of the Bankruptcy Code, (the “Motion”)2 filed by the above-captioned debtors and debtors-

in-possession, (the “Plaintiffs” or the “Debtors”), by and through their undersigned counsel, for

entry of a procedures order (this “Procedures Order”) pursuant to sections 102(1) and 105(a) of

1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
         Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
         PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
         Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
         Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
         (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
         216 N. Broad Street, 4th Floor, Philadelphia, Pennsylvania 19102.
2
         Capitalized terms not otherwise defined herein shall have the meaning ascribed to the as in the Motion.
               Case 21-51026-MFW          Doc 9       Filed 09/21/21   Page 2 of 17




title 11 of the United States Code (the “Bankruptcy Code”) and Rules 7016, 7026 and 9006 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), establishing streamlined

procedures governing the adversary proceedings brought by Debtors under sections 502, 547,

548 and 550 of the Bankruptcy Code, which are identified in Exhibit 1 annexed hereto (each an

“Avoidance Action,” collectively, the “Avoidance Actions”); and this Court having jurisdiction

to consider and determine the Motion as a core proceeding in accordance with 28 U.S.C. §§ 157,

1331 and 1334; and sufficient notice of the Motion having been given; and it appearing that no

other or further notice of the Motion need be provided; and it appearing that the relief requested

by the Motion is necessary and in the best interests of the parties; and upon the record herein and

after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

         A,    The Procedures Motion is hereby GRANTED, as set forth herein.

         B.    The procedures governing all Avoidance Actions and all parties to the

Avoidance Actions are as follows:

A.       Effectiveness of the Procedures Order

         1.    This Procedures Order shall apply to all of the Avoidance Actions and to all
               parties in the Avoidance Actions.

         2.    This Order will not alter, affect or modify the rights of any Defendant in an
               Avoidance Action to seek a jury trial or withdraw the reference, or otherwise
               move for a determination regarding whether the Court has authority to enter a
               final judgment under 28 U.S.C. § 157 in an Avoidance Action, and all such rights
               of any such Defendant, as well as the rights of the Debtors to oppose any such
               request(s) for relief, are preserved, unless any such request for relief has been
               waived by the Defendant in a responsive pleading.

B.       Extensions to Answer or File Other Responsive Pleading to the Complaint

         3.    Notwithstanding the time to file an answer or other responsive pleading to a
               complaint filed in an Avoidance Action as may be set forth in the summons issued
               and served for such Avoidance Action, the time to file an answer or other
               responsive pleading to a complaint filed in an Avoidance Action shall be extended

                                                  2
38634011.10
               Case 21-51026-MFW        Doc 9       Filed 09/21/21   Page 3 of 17




               to and including October 15, 2021. Without further order of the Court, the parties
               may stipulate to no more than three (3) additional extensions of time, with such
               stipulations to be filed on the respective adversary proceeding docket.

C.       Waiver of Requirement to Conduct Initial Pretrial Conference

         4.    The requirements of Federal Rule of Civil Procedure 16 with respect to an initial
               pretrial conference, made applicable herein pursuant to Bankruptcy Rule 7016
               and Local Rules 7004-2 and 7016-1, are hereby waived and shall not be
               applicable with respect to the Avoidance Actions. Neither the Plaintiffs nor any
               Defendant shall be required to appear at an initial pretrial conference or any
               subsequently scheduled pretrial conferences. For the avoidance of doubt, the
               waiver of the requirements of Federal Rule of Civil Procedure 16 as set forth
               herein shall not apply to the requirements of Federal Rule of Civil Procedure
               16(e) and 16(f)

D.       Waiver of Requirement to Conduct Rule 26(f) Scheduling Conference

         5.    The requirements of Federal Rule of Civil Procedure 26(f), made applicable in
               adversary proceedings pursuant to Bankruptcy Rule 7026 (i.e., mandatory
               meeting before scheduling conference/discovery plan), are hereby waived and
               shall not be applicable to the Avoidance Actions; and the parties to the Avoidance
               Actions are not required to submit a written report as may otherwise be required
               under Federal Rule of Civil Procedure 26(f).

E.       Discovery, Mediation and Dispositive Motion Schedule

         6.    The parties’ respective rights and obligations with respect to formal discovery
               under Federal Rules of Civil Procedure 26 through 37 as such are made applicable
               in adversary proceedings shall be, and hereby are, stayed until the mediation
               process is concluded; provided, however, that such stay of formal discovery rights
               and obligations shall in no way preclude, with respect to any Avoidance Action,
               the parties from informally requesting and exchanging documents and
               information in an attempt to resolve such Avoidance Action in advance of, or
               during, the mediation process; and the parties in the Avoidance Action are
               encouraged to engage in such informal requests for and exchanges of documents
               and information.

         7.    Any Avoidance Action that has not been resolved and/or settled by October 15,
               2021 (the “Remaining Avoidance Actions”), shall be referred to mediation.

         8.    Between October 15 and October 31, 2021, Defendants in the Remaining
               Avoidance Actions shall choose a mediator from the list of proposed mediators
               (each a “Mediator,” collectively, the “Mediators”) included in Exhibit 2 to this
               Order (the “Mediator List”). Concurrently, Defendants in the Remaining
               Avoidance Actions shall notify Plaintiffs’ counsel of the Defendant’s choice of
               Mediator by contacting Plaintiffs’ counsel in writing, via email at
               john.demmy@saul.com. If a Defendant in a Remaining Avoidance Action does

                                                3
38634011.10
               Case 21-51026-MFW         Doc 9       Filed 09/21/21   Page 4 of 17




               not timely choose a Mediator from the Mediator List and notify Plaintiffs’
               counsel, the Plaintiffs shall have the authority to and are hereby directed to assign
               such Remaining Avoidance Action to one of the Mediators on the Mediator List.

         9.    Upon notification of the selection and assignment of a Remaining Avoidance
               Action, the selected Mediator shall conduct a conflicts check and, in the event of a
               conflict, may abstain from the particular mediation but also may seek a waiver of
               such conflict from the parties to such Avoidance Action. In the event that the
               initially selected Mediator abstains or a waiver is not agreed upon by all parties,
               then the parties shall select another Mediator in accordance with the processes
               contained in Paragraphs 8 and 9 of this Order. .

         10.   On or about November 1, 2021, the Plaintiffs, working with the Mediators, will
               commence the scheduling of mediations. Each Mediator will provide to the
               Plaintiffs the dates on which the Mediator is available for mediation and the
               parties shall cooperate with the Mediators and each other regarding the scheduling
               of mediations. Plaintiffs’ counsel shall contact the Defendant or Defendant’s
               counsel with a list of proposed dates for mediation provided by the mediator.
               Mediations will be scheduled on a “first-come, first-served” basis.

         11.   Promptly after selection of the Mediator in an Avoidance Action, the Plaintiffs
               shall file a notice with the Court identifying the Mediator selected for such
               Avoidance Action (the “Mediation Notice”).

         12.   Within 7 calendar days after the conclusion of a mediation in an Avoidance
               Action, the Mediator shall file a certificate of completion (the “Mediator’s
               Report”) in such Avoidance Action which shall be limited to (a) who attended
               the mediation, (b) whether each party complied with the mediation-related
               provisions of this Order, and (c) whether a settlement was reached in such
               Avoidance Action.

         13.   Mediation of all Remaining Avoidance Actions shall be concluded by January 31,
               2022; except that Plaintiffs may seek an extension of such deadline for any
               Remaining Avoidance Action for cause shown based on the facts and
               circumstances relating to such Remaining Avoidance Action including, without
               limitation, to conclude a mediation commenced but unfinished as of January 31,
               2022, or to schedule any Remaining Avoidance Action for a Mediation in the
               event that it could not be scheduled prior to January 31, 2022.

         14.   The parties to any Avoidance Action that remains unresolved as of February 1,
               2022 (hereafter, singularly, an “Unresolved Avoidance Action,” and collectively,
               the “Unresolved Avoidance Actions”), shall be required to provide the
               disclosures required under Federal Rule of Civil Procedure 26(a)(1), as
               incorporated by Bankruptcy Rule 7026 (the “Initial Disclosures”) on or before
               February 15, 2022.




                                                 4
38634011.10
               Case 21-51026-MFW          Doc 9       Filed 09/21/21   Page 5 of 17




         15.   All written discovery including, without limitation, interrogatories, document
               requests and requests for admission, may be served by any party to an Unresolved
               Avoidance Action any time after the Mediator’s Report in such Unresolved
               Avoidance Action is filed. Such written discovery shall not be served in any
               Unresolved Avoidance Action after March 31, 2022.

         16.   All non-expert, fact discovery including depositions of fact witnesses in the
               Unresolved Avoidance Actions shall be completed by May 31, 2022.

         17.   Except as otherwise provided herein, Federal Rules of Civil Procedure 26-37, to
               the extent made applicable to the Unresolved Avoidance Actions by Bankruptcy
               Rules 7026-7037, shall apply to the Unresolved Avoidance Actions.

         18.   Should a discovery dispute arise in an Unresolved Avoidance Action, the
               complainant shall file with the Court on the docket in such Unresolved Avoidance
               Action a letter outlining said issues and forward a copy to chambers. Respondent
               must reply within two (2) business days. The letter, excluding exhibits, shall be
               no longer than two (2) pages. The Court shall then inform the parties if it will
               require a conference call or formal motion.

         19.   Pursuant to Federal Rule of Civil Procedure 26(a)(2), made applicable herein
               pursuant to Bankruptcy Rule 7026, disclosures and reports of (a) the parties for
               any issue on which they bear the burden of proof (not including any report by
               Plaintiffs on insolvency) and (b) if Defendant intends to provide expert testimony
               regarding insolvency of the Debtors, such expert reports, if any, shall be made to
               the adverse party on or before June 30, 2022.

         20.   Pursuant to Federal Rule of Civil Procedure 26(a)(2), made applicable herein
               pursuant to Bankruptcy Rule 7026, disclosures and reports (a) of the parties’
               rebuttal experts, and (b) Plaintiffs’ report on the insolvency of the Debtors, if any,
               shall be made to the adverse party on or before July 31, 2022.

         21.   All expert discovery in an Unresolved Avoidance Action, including expert
               witness depositions, shall be concluded on or before September 30, 2022.

         22.   All dispositive motions in an Unresolved Avoidance Action shall be filed and
               served by October 31, 2022. The Local Rules governing dispositive motions in
               adversary proceedings, including Local Rules 7007-1 – 7007-4, shall apply.

F.       Mediation Procedures and Requirements

         23.   Because the Remaining Avoidance Actions are proceedings before this Court,
               Delaware is the proper forum for mediation. Local Rule 9019-5 and the Court’s
               mediation order, Delaware Bankruptcy Court General Order re Procedures in
               Adversary Proceedings, dated April 7, 2004, as amended April 11, 2005
               (establishing mediation procedures for all adversary proceedings), shall govern
               the mediations, except as otherwise set forth herein.


                                                  5
38634011.10
               Case 21-51026-MFW         Doc 9       Filed 09/21/21   Page 6 of 17




         24.   The Mediators shall be required to file disclosures prior to the scheduling of
               mediation. Local Rule 9019-2(e)(iii)(B) shall apply.

         25.   The parties in each Remaining Avoidance Action will participate in the
               mediation, as scheduled and presided over by the chosen Mediator, in good faith
               and with a view toward reaching a consensual resolution. Mediation may take
               place (i) in-person (subject to agreement by the parties and the mediator), or (ii)
               via Zoom videoconferencing, Microsoft Teams videoconferencing, or an
               alternative videoconferencing platform selected by the Mediator. At least one
               counsel for each party and a representative of each party having full settlement
               authority shall attend the mediation, whether to be held in-person or by
               videoconference.

         26.   The Mediator will preside over the mediation with full authority to determine the
               nature and order of the parties’ presentations, and the rules of evidence will not
               apply. Each Mediator may implement additional procedures which are reasonable
               and practical under the circumstances.

         27.   In the Mediator’s discretion, the Mediator may require the parties to provide to
               the Mediator any relevant papers and exhibits, a statement of position, and a
               settlement proposal, and the Mediator may adjourn or continue a mediation that
               has been commenced if the Mediator determines that such is in the best interests
               of the parties.

         28.   The parties must participate in the scheduling of mediation and mediate in good
               faith. If the Mediator feels that a party to the mediation is not attempting to
               schedule or resolve the mediation in good faith, the Mediator may file a report
               with the Court and the Court may, without need for further motion by any party,
               schedule a hearing. If the Court determines that the party is not cooperating in
               good faith with the mediation procedures, the Court may consider the imposition
               of sanctions. Additionally, if any party to the mediation is not attempting to
               schedule or resolve the mediation in good faith, the opposite party may file a
               motion for sanctions with the Court. Litigation with respect to the issuance of
               sanctions shall not delay the commencement of the mediation. Sanctions may
               include, but are not limited to, attorney’s fees and costs and mediator fees.

         29.   Upon notice and a hearing, a party’s failure to appear at the mediation or
               otherwise comply with this Procedures Order with respect to mediation may, upon
               motion filed with the Court and after such notice and hearing as reasonable and
               appropriate under the circumstances, result in a default judgment or dismissal
               being obtained against the party failing to comply with the mediation provisions.
               The Mediator shall promptly file a notice with the Court when any party fails to
               comply with the mediation provisions set forth in the Procedures Order.

         30.   The Mediator’s fees (the “Mediator Fee”) shall be paid by the Plaintiffs on a per
               case basis. The Plaintiffs shall pay the Mediator a $250.00 administrative fee (the
               “Administrative Fee”) upon acceptance of an appointment. At least 7 calendar


                                                 6
38634011.10
               Case 21-51026-MFW         Doc 9       Filed 09/21/21   Page 7 of 17




               days before the commencement of mediation, the Plaintiffs shall pay a pre-
               mediation fee (the “Pre-Mediation Fee”). The remaining fee (Mediator Fee
               minus the Administrative Fee and minus the Pre-Mediation Fee) will be paid by
               the Plaintiffs on or soon after the date of mediation as is practicable, should the
               mediation go forward. If the parties settle prior to mediation, the mediator must
               be informed of the settlement at least seven (7) calendar days prior to the
               scheduled date of the mediation, or the Pre-Mediation Fee is non-refundable. The
               Mediator and Pre Mediation Fee shall be fixed as follows:

               i.     For Unresolved Adversary Actions with a claim amount as reflected in the
                      complaint of less than $100,000, $3,000 per case with a Pre-Mediation Fee
                      of $750;

               ii.    For Unresolved Adversary Actions with a claim amount as reflected in the
                      complaint equal to or greater than $100,000 and less than $250,000,
                      $4,000 per case with a Pre-Mediation Fee of $1,250; and

               iii.   For Unresolved Adversary Actions with a claim amount as reflected in the
                      complaint equal to or greater than $250,000, $5,000 per case with a Pre-
                      Mediation Fee of $1,750.

         31.   Fees for a mediation that is continued with a gap between sessions of more than
               one calendar day will be on an hourly fee basis at the rate of $500.00 per hour to
               be paid by the Plaintiffs.

         32.   Mediation statements are due seven (7) calendar days prior to the mediation to the
               Mediator. Unless otherwise directed by the Mediator, the mediation statements
               shall be shared with the opposing parties, except that any party that has
               confidential information may share the same solely with the Mediator. The
               Mediator will direct the parties as to further instructions regarding the mediation
               statements.

         33.   Without the prior consent of all parties, no Mediator shall mediate a Remaining
               Avoidance Action in which he/she or his/her law firm represents a party. If a
               Mediator’s law firm represents any Defendant in the Avoidance Actions, then: (a)
               the Mediator shall not personally participate in the representation of that
               defendant; (b) the law firm shall notate the file to indicate that the Mediator shall
               have no access to it; and (c) any discussions concerning the particular Avoidance
               Action by employees of the law firm shall exclude the Mediator. The Mediator’s
               participation in mediation pursuant to this Procedures Order shall not create a
               conflict of interest with respect to the representation of such Defendants by the
               Mediator’s law firm.

         34.   The Mediator shall not be called as a witness by any party except as set forth in
               this paragraph. No party shall attempt to compel the testimony of, or compel the
               production of documents from, the Mediators or the agents, partners or employees
               of their respective law firms. Neither the Mediators nor their respective agents,


                                                 7
38634011.10
               Case 21-51026-MFW         Doc 9       Filed 09/21/21   Page 8 of 17




               partners, law firms or employees (a) are necessary parties in any proceeding
               relating to the mediation or the subject matter of the mediation, nor (b) shall be
               liable to any party for any act or omission in connection with any mediation
               conducted under this Procedures Order. Any documents provided to the Mediator
               by the parties shall be destroyed 30 days after the filing of the Mediator’s Report,
               unless the Mediator is otherwise ordered by the Court. However, subject to court
               order, a Mediator may be called as witness by any party and may be compelled to
               testify on a limited basis in proceedings where it is alleged that a party failed to
               comply with mediation as is required in the foregoing paragraphs of this
               Procedures Order. Local Rule 9019- 5(d) shall apply.

         35.   All proceedings and writings incident to the mediation shall be privileged and
               confidential, and shall not be reported or placed in evidence. Local Rule 9019-
               (5)(d) shall apply.

G.       Avoidance Action Omnibus Hearings

         36.   There shall be quarterly status conferences for the Avoidance Actions at which
               the Plaintiffs shall report to the Court on the status of all pending and resolved
               Avoidance Actions. Except as otherwise ordered by the Court, all matters
               concerning Avoidance Actions shall be heard only at omnibus hearings scheduled
               for such purposes before the Honorable Mary F. Walrath (collectively, the
               “Avoidance Action Omnibus Hearings”), at which there may be status
               conferences, final pre-trial conferences and hearings on motions, if any.

         37.   Defendants are not required to appear at any Avoidance Actions Omnibus
               Hearings unless: (a) a motion pertaining to the Defendant or the Defendant’s
               Avoidance Action is calendared to be considered at such Avoidance Action
               Omnibus Hearing; or (b) the Court otherwise has directed such Defendant to
               appear.

         38.   Unless the Court orders otherwise, all motions, pleadings, requests for relief or
               other materials that purport to set a hearing on a date or time other than an
               Avoidance Action Omnibus Hearing shall automatically, and without Court order,
               be scheduled to be heard at the next Avoidance Action Omnibus Hearing that is at
               least 30 calendar days after such motion, pleading, request for relief or other
               materials are filed and served.

         39.   The Plaintiffs shall file a report one week prior to each Avoidance Action
               Omnibus Hearing setting out the status of each of the Avoidance Actions and
               shall contemporaneously deliver a copy of the report to the Court’s chambers.

         40.   If, after mediation has concluded and all discovery has been completed in an
               Avoidance Action, and any issues of fact or law remain after dispositive motions,
               if any, have been decided, the parties to the applicable Avoidance Action shall so
               inform the Court at the next scheduled Avoidance Action Omnibus Hearing. At
               such time, the Court may address with respect to any such Avoidance Action any


                                                 8
38634011.10
               Case 21-51026-MFW           Doc 9       Filed 09/21/21   Page 9 of 17




                additional issues arising subsequent to the Procedures Order, and may, inter alia,
                set additional deadlines, if necessary, establish a date for a final pre-trial
                conference, if necessary, a date by which the parties must file a joint pretrial order
                in advance of trial, and schedule a trial of the Avoidance Action.

H.       Miscellaneous

         41.    The Local Rules and general orders issued by the Court shall continue to apply to
                all Avoidance Actions except to the extent of a conflict with the terms of this
                Procedures Order in which event the terms of this Procedures Order shall control.

         42.    The deadlines and/or provisions contained in this Procedures Order may be
                extended and/or modified by the Court upon written motion and for good cause
                shown or consent of the parties pursuant to stipulation, which stipulation shall be
                filed with the Court (though need not be approved by the Court).


         C.     This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation of this Procedures Order.




Dated: September 21st, 2021                            MARY F. WALRATH
Wilmington, Delaware                                   UNITED STATES BANKRUPTCY JUDGE
                                                   9
38634011.10
Case 21-51026-MFW   Doc 9   Filed 09/21/21   Page 10 of 17




                     Exhibit 1

               Avoidance Actions
      Case 21-51026-MFW        Doc 9    Filed 09/21/21    Page 11 of 17




                                Exhibit 1-A
Avoidance Actions filed by Saul Ewing Arnstein & Lehr LLP, Debtors’ Counsel

    Case No.    Defendant                                            Filing Date
    21-50762    Abbott Laboratories, Inc.                            06/23/2021
    21-50765    CCJ Physics LLC                                      06/23/2021
    21-50773    Exactech Inc.                                        06/23/2021
    21-50778    General Healthcare Resources Inc.                    06/23/2021
    21-50782    Greater Delaware Valley Society of Transplant        06/23/2021
                Surgeons
    21-50788    Mayflower Laundry & Textile Services, LLC            06/23/2021
    21-50796    McKesson Plasma & Biologics LLC et al                06/23/2021
    21-50800    Occupational Health Centers of the Southwest, P.A.   06/23/2021
    21-50803    Olympus America, Inc.                                06/23/2021
    21-50807    Philips Electronics North America Corporation        06/23/2021
    21-50812    Trisonics Inc.                                       06/23/2021
    21-50816    Water Revenue Bureau                                 06/23/2021
    21-50891    Analogic Corp.                                       06/24/2021
    21-50892    Baxter Healthcare Corp.                              06/24/2021
    21-50893    Biofire Diagnostics, LLC                             06/24/2021
    21-50894    Biomerieux Inc.                                      06/24/2021
    21-50895    Cook Medical LLC                                     06/24/2021
    21-50896    De Lage Landen Financial Services, Inc.              06/24/2021
    21-50897    Edwards Lifesciences                                 06/24/2021
    21-50898    EZ-Park Inc.                                         06/24/2021
    21-50899    GE Healthcare Inc.                                   06/24/2021
    21-50900    GE Medical Systems Inc.                              06/24/2021
    21-50901    General Electric Co.                                 06/24/2021
    21-50902    Integra Lifesciences Corporation                     06/24/2021
    21-50903    Keystone Quality Transport Inc.                      06/24/2021
    21-50904    Nuance Communications, Inc.                          06/24/2021
    21-50905    Physician and Tactical Healthcare Services, LLC      06/24/2021
    21-50906    Peoples Capital and Leasing Co.                      06/24/2021
    21-50908    Solid Waste Services Inc.                            06/24/2021
    21-50909    Spectranetics Corporation                            06/24/2021
    21-50910    Urology for Children LLC                             06/24/2021
    21-50914    Cepheid Inc.                                         06/25/2021
    21-50915    Veritystream, Inc. f/k/a Echo Inc.                   06/25/2021
    21-50916    Environmental Control Services, Inc.                 06/25/2021
    21-50917    Joseph Glass                                         06/25/2021
    21-50918    Healthstream, Inc.                                   06/25/2021
    21-50919    Medical Components Inc.                              06/25/2021
    21-50920    Medline Industries Inc.                              06/25/2021
               Case 21-51026-MFW       Doc 9       Filed 09/21/21   Page 12 of 17




             Case No.   Defendant                                            Filing Date
             21-50921   Orthofix Inc.                                        06/25/2021
             21-50922   Scribe America LLC                                   06/25/2021
             21-50923   Specialtycare, Inc.                                  06/25/2021
             21-50924   Tozour Energy Systems, Inc.                          06/25/2021
             21-50925   Zimmer US, Inc.                                      06/25/2021
             21-50926   Bio-Optronics Inc.                                   06/25/2021
             21-50927   Duff & Phelps Corporation                            06/25/2021
             21-50928   Germain & Company, Inc.                              06/25/2021
             21-50930   Nova Capital Group LLC                               06/25/2021
             21-50931   Quantros Inc.                                        06/25/2021
             21-50932   Anesthesia Business Consultants, LLC                 06/26/2021
             21-50933   Cryolife Inc.                                        06/26/2021
             21-50934   Freedom Specialty Services Inc.                      06/26/2021
             21-50936   Genzyme Corporation                                  06/26/2021
             21-50937   Heery International Inc.                             06/26/2021
             21-50938   Holland Square Group, LLC                            06/26/2021
             21-50939   Huntington Technology Finance Inc.                   06/26/2021
             21-50940   Radiometer America Inc.                              06/26/2021
             21-50942   Scheduling.com, Inc.                                 06/26/2021
             21-50943   TF Development Ltd.                                  06/26/2021
             21-50944   DLC Management Group Inc.                            06/26/2021
             21-50945   FFF Enterprises Inc.                                 06/26/2021
             21-50946   Priority Healthcare Distribution, Inc.               06/26/2021
             21-50948   Accruent LLC                                         06/27/2021
             21-50949   Call 4 Nurse LLC and Call 4 Health, Inc.             06/27/2021
             21-50950   Diagnostica Stago Inc.                               06/27/2021
             21-50951   Instrumentation Laboratory Inc.                      06/27/2021
             21-50952   Merit Medical Systems Inc.                           06/27/2021
             21-50953   Misys Healthcare Systems Corp.                       06/27/2021
             21-50954   Reuter & Haney Inc.                                  06/27/2021
             21-50955   SD Real Estate Developers LLC                        06/27/2021
             21-50956   Tele-Physicians, P.C.                                06/27/2021
             21-50957   Veolia Energy Philadelphia, Inc.                     06/27/2021
             21-50958   WW Grainger Inc.                                     06/27/2021
             21-50959   Joanna Zimmerman                                     06/27/2021
             21-50960   Medical Doctor Associates LLC                        06/28/2021
             21-50961   Perinatal Cardiology Consultants, PC                 06/28/2021
             21-50962   Philadelphia Urosurgical Associates PC               06/28/2021
             21-50963   Fisher Scientific Company L.L.C.                     06/28/2021
             21-50964   David Keith Butler, Sr.                              06/28/2021
             21-50965   Independent Medical Expert Consulting Services, Inc. 06/28/2021
             21-50967   Pfizer Inc.                                          06/28/2021
             21-50984   Ackers Hardware Inc.                                 06/28/2021
             21-50986   S.R. Wojdak & Associates, LP                         06/28/2021

                                               2
39004672.2
               Case 21-51026-MFW       Doc 9       Filed 09/21/21   Page 13 of 17




             Case No.   Defendant                                           Filing Date
             21-51024   Sunquest Information Systems, Inc.                  08/20/2021
             21-51025   S.A. Comunale Co., Inc.                             08/20/2021
             21-51026   Bio-Rad Laboratories Inc.                           08/23/2021
             21-51027   Comphealth Associates Inc.                          08/23/2021
             21-51028   Arthrex Inc.                                        08/23/2021
             21-51029   West Physics Consulting, LLC                        08/27/2021




                                               3
39004672.2
               Case 21-51026-MFW       Doc 9       Filed 09/21/21   Page 14 of 17




                                         Exhibit 1-B
   Avoidance Actions filed by Klehr Harrison Harvey Branzburg LLP, Conflicts Counsel

             Case No.   Defendant                                              Filing Date
             21-50764   Carefusion Solutions LLC                               6/23/2021
             21-50969   Accreditation Council for Graduate Medical Education   06/28/2021
             21-50971   Beckman Coulter Inc.                                   06/28/2021
             21-50973   Cintas Corporation                                     06/28/2021
             21-50974   Depuy Synthes Sales, Inc.                              06/28/2021
             21-50975   FedEx Corporation                                      06/28/2021
             21-50976   Fortec Medical Inc.                                    06/28/2021
             21-50977   GlaxoSmithKline LLC                                    06/28/2021
             21-50979   Hologic Inc.                                           06/28/2021
             21-50980   KCI USA Inc.                                           06/28/2021
             21-50981   Manhattan Telecommunications Inc. et al                06/28/2021
             21-50982   Nuvasive Inc.                                          06/28/2021
             21-50983   Orthopediatrics Corp.                                  06/28/2021
             21-50985   Sanofi Pasteur Inc.                                    06/28/2021
             21-50987   Siemens Industry, Inc. et al                           06/28/2021
             21-50988   Sterilmed Inc.                                         06/28/2021




                                               4
39004672.2
               Case 21-51026-MFW      Doc 9       Filed 09/21/21   Page 15 of 17




                                       Exhibit 1-C
              Avoidance Action filed by Cross & Simon, LLC, Conflicts Counsel

             Case No.   Defendant                                          Filing Date
             21-50913   Airgas Inc.                                        06/25/2021




                                              5
39004672.2
Case 21-51026-MFW   Doc 9   Filed 09/21/21   Page 16 of 17




                     Exhibit 2

           List of Proposed Mediators
             Case 21-51026-MFW        Doc 9   Filed 09/21/21   Page 17 of 17




                                      Mediator List


Leslie A. Berkoff, Esq.
Moritt Hock & Hamroff LLP
400 Garden City Plaza
Garden City, NY 11530
Phone: 516-880-7243
Email: lberkoff@moritthock.com


Maria Aprile Sawczuk, Esq.
Goldstein & McClintock LLLP
1201 N. Orange Street, Suite 7380
Wilmington, DE 19801
Phone: 302-444-6710
Email: marias@goldmclaw.com


Mark S. Kenney, Esq.
1447 Greenwalt Road
Huntingdon Valley, PA 19006-2607
Phone: 215-680-1616
Email: kenney@mkenneylaw.com


Ian Connor Bifferato, Esq.
The Bifferato Firm, P.A.
1007 North Orange Street, 4th Floor
Wilmington, DE 19801
Phone: 302-225-7600
Email: cbifferato@tbf.legal
